Citation Nr: 0525271	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from March 1979 to 
April 1997 with a period of unverified active duty service 
from July 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied entitlement to a 
compensable rating for the veteran's bilateral hearing loss.  
The veteran filed a notice of disagreement in July 2002.  The 
RO issued a statement of the case in November 2002 and 
received the veteran's substantive appeal in January 2003.  

When this matter was previously before the Board in August 
2004, the case was remanded for additional development and 
adjudication.  This having been completed, the matter is 
again before the Board.


FINDINGS OF FACT

1.  VA audiometric test results obtained in March 2002 and 
June 2003 show that, at the time of both examinations, the 
veteran had level I hearing in his right ear and level II 
hearing in his left ear.

2.  Private audiometric test results obtained in April 2003 
show that the veteran had level I hearing in his right ear 
and level II hearing in his left ear.

3.  Private audiometric test results obtained in October and 
November 2001 show that the veteran had level I hearing in 
his right ear and level I hearing in his left ear.


CONCLUSION OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 
Diagnostic Code 6100 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In this case, the RO, in a letter dated in September 2004, 
provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was informed that in order to establish 
entitlement to a increased evaluation for his condition, the 
evidence must show that his service-connected disability had 
gotten worse.  The veteran was also informed of the types of 
evidence VA would assist him in obtaining, and he was 
informed that relevant evidence could consist of statements 
from his doctor, as well as statements from other individuals 
who are able to describe in what manner the disability had 
become worse.  Moreover, the RO invited the veteran to submit 
any evidence in his possession that pertains to his claim.  

By way of a May 2002 rating decision, a November 2002 
Statement of the Case, and March and August 2003, and June 
2005 Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claim, and the basis for the 
decisions regarding the claim.  These documents, as well as 
the RO's September 2004 letter, also specifically informed 
the veteran of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the veteran's 
behalf.

In the present case, the Board notes that the RO provided 
VCAA notice to the veteran with respect to his claim for a 
higher rating after the RO decision in this case.  While the 
notice provided to the veteran in September 2004 was not 
given prior to the initial RO adjudication of his claim for 
an increased rating, the notice was give prior to the June 
2005 Supplemental Statement of the Case.  The Board also 
finds that the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the veteran and his representative have had time to 
consider the notice and respond with any additional evidence 
or information relevant to his claim.  Based on the above, 
the Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records; post-service medical evidence, including private and 
VA medical reports and records and VA audiological 
examinations, and statements submitted by the veteran and his 
representative in support of his claim.  The Board finds that 
the RO undertook reasonable development with respect to the 
veteran's claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The current level of 
disability is generally of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.

The veteran's bilateral hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  Disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In addition, pursuant to the rating criteria, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  38 C.F.R. § 4.86.  
In this case, the veteran's hearing does not meet these 
criteria.  Table VI will therefore will be used to determine 
the applicable Roman numberal designations.  38 C.F.R. 
§ 4.85.

In March 2002 and June 2003, the veteran was afforded a VA 
audiological evaluations in connection with his claim.  The 
first examination revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
0
10
75
LEFT
40
25
5
10
55

Pure tone threshold levels averaged 30 decibels for the right 
ear and 24 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 88 percent in the left ear, and the examiner 
diagnosed him as having mild sensorineural hearing loss in 
the lower ranges and moderately severe to severe 
sensorineural hearing loss at 4000 Hertz in both ears.

The veteran was afforded a second VA audiological evaluation 
in June 2003, which revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
15
20
80
LEFT
50
30
10
20
65

Pure tone threshold levels averaged 40 decibels for the right 
ear and 31 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 84 percent in the left ear.  The examiner 
diagnosed him as having moderate to severe sensorineural 
hearing loss in the right ear, and mild to moderately severe 
sensorineural hearing loss in the left ear.

In support of this claim, the veteran also submitted the 
results of several private audiograms.  The first, dated in 
April 2003, revealed pure tone threshold levels, in decibels, 
approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
15
15
80
LEFT
55
50
20
25
70

Speech discrimination testing was not performed.  The two 
other examinations , dated in October and November 2001 
revealed pure tone threshold levels, in decibels, 
approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
0
10
75
LEFT
45
30
5
10
55

Again, speech discrimination testing was not performed.

The mechanical application of the rating schedule to the two 
VA examinations and the April 2003 private audiometric 
evaluation shows that the veteran had level I hearing in the 
right ear and level II hearing in the left ear.  The October 
and November 2001 audiometric examinations show that the 
veteran had level I hearing in both ears at that time.  Under 
38 C.F.R. § 4.85 Table VI, these evaluations warrant only a 
noncompensable disability rating for the veteran's current 
hearing loss.  38 C.F.R. § 4.85; Diagnostic Code 6100 (2004).  
In light of the foregoing, entitlement to a higher evaluation 
for the veteran's disability is not warranted.  

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the veteran's bilateral hearing loss reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  And there is no indication 
that this disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Further, there is no indication from the record 
that this disability has required any, let alone frequent, 
periods of hospitalization, and the application of the 
regular schedular standards has not otherwise been rendered 
impractical.  In the absence of evidence of these factors, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).








ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


